Case: 19-30434      Document: 00515303457         Page: 1    Date Filed: 02/10/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 19-30434
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                       February 10, 2020
                                                                           Lyle W. Cayce
THE KING/MOROCCO,                                                               Clerk


                                                 Plaintiff-Appellant

v.

PEAKE BMW OF NEW ORLEANS, Inter-Alia,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:18-CV-9004


Before JONES, HIGGINSON, and OLDHAM, Circuit Judges.
PER CURIAM: *
       The King/Morocco moves for leave to proceed in forma pauperis (IFP) in
this appeal. By moving this court for leave to proceed IFP, The King/Morocco
is challenging the district court’s determination that his appeal is not taken in
good faith. Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
       “This court must examine the basis of its jurisdiction, on its own motion,
if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). We do not


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-30434       Document: 00515303457    Page: 2   Date Filed: 02/10/2020


                                  No. 19-30434

have jurisdiction to address The King/Morocco’s appeal of the magistrate
judge’s order denying him IFP status. See Donaldson v. Ducote, 373 F.3d 622,
624 (5th Cir. 2004); see also Colburn v. Bunge Towing, Inc., 883 F.2d 372, 379
(5th Cir. 1989).   In addition, an untimely notice of appeal in a civil case
deprives this court of jurisdiction. Bowles v. Russell, 551 U.S. 205, 213-14
(2007). Because he did not file a timely notice of appeal from the district court’s
order denying his motion for an appeal to the district court, this court also lacks
jurisdiction over that portion of The King/Morocco’s appeal. See id.; FED.
R. APP. P. 4(a)(1)(A).
      Accordingly, the appeal is DISMISSED for lack of jurisdiction. The IFP
motion is DENIED as moot. King is WARNED that future frivolous, repetitive,
or otherwise abusive filings will invite the imposition of sanctions, which may
include dismissal, monetary sanctions, and restrictions on his ability to file
pleadings in this court and any court subject to this court’s jurisdiction.




                                        2